OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21317 Stadion Investment Trust (Exact name of registrant as specified in charter) 1061 Cliff Dawson RoadWatkinsville, Georgia (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(706) 583-5207 Date of fiscal year end:May 31, 2013 Date of reporting period: February 28, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. STADION MANAGED PORTFOLIO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) EXCHANGE-TRADED FUNDS — 99.0% Shares Value Financial Select Sector SPDR® Fund (The) $ Guggenheim S&P 500® Equal Weight ETF Industrial Select Sector SPDR® Fund (The) iShares Russell 2000 Growth Index Fund iShares Russell 2000 Index Fund SPDR® Dow Jones Industrial AverageSM ETF Trust SPDR® S&P MIDCAP 400® ETF Trust Vanguard 500 Index Fund ETF Shares WisdomTree Japan Hedged Equity Fund Total Exchange-Traded Funds (Cost $593,380,210) $ MONEY MARKET FUNDS — 21.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $132,153,401) $ Total Investments at Value — 120.0%(Cost $725,533,611) $ Liabilities in Excess of Other Assets — (20.0%) ) Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to Schedules of Investments. STADION CORE ADVANTAGE PORTFOLIO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) EXCHANGE-TRADED FUNDS — 98.4% Shares Value Consumer Staples Select Sector SPDR® Fund (The) $ Financial Select Sector SPDR® Fund (The) Guggenheim S&P 500® Equal Weight ETF Health Care Select Sector SPDR® Fund (The) Industrial Select Sector SPDR® Fund (The) iShares Core S&P 500 ETF iShares MSCI Pacific ex-Japan Index Fund iShares Russell 1000 Value Index Fund iShares Russell Midcap Value Index Fund iShares S&P 100 Index Fund SPDR® Dow Jones Industrial AverageSM ETF Trust SPDR® S&P 500® ETF Trust SPDR® S&P MIDCAP 400® ETF Trust Total Exchange-Traded Funds (Cost $41,782,743) $ MONEY MARKET FUNDS — 6.7% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (a) (Cost $3,023,108) $ Total Investments at Value — 105.1% (Cost $44,805,851) $ Liabilities in Excess of Other Assets — (5.1%) ) Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to Schedules of Investments. STADION OLYMPUS FUNDTM SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) EXCHANGE-TRADED FUNDS — 90.0% Shares Value iShares MSCI ACWI Index Fund $ iShares MSCI EAFE Minimum Volatility Index Fund iShares MSCI Indonesia Investable Market Index Fund iShares MSCI Pacific ex-Japan Index Fund iShares MSCI Philippines Investable Market Index Fund iShares MSCI Thailand Capped Investable Market Index Fund iShares S&P Global 100 Index Fund PowerShares DWA Emerging Markets Technical Leaders Portfolio WisdomTree Australia Dividend Fund WisdomTree Japan Hedged Equity Fund Total Exchange-Traded Funds (Cost $14,256,492) $ MONEY MARKET FUNDS — 7.6% Shares Value Fidelity Institutional Money Market Government Portfolio- Class I, 0.01% (a) (Cost $1,232,824) $ Total Investments at Value — 97.6%(Cost $15,489,316) $ Other Assets in Excess of Liabilities — 2.4% Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to Schedules of Investments. STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) COMMON STOCKS - 45.5% Shares Value Consumer Discretionary - 4.6% Distributors - 1.2% Genuine Parts Company+ $ Hotels, Restaurants & Leisure - 1.1% McDonald's Corporation+ Leisure Equipment & Products - 1.2% Polaris Industries, Inc.+ Multiline Retail - 1.1% Nordstrom, Inc.+ Consumer Staples - 7.9% Food & Staples Retailing - 2.2% Costco Wholesale Corporation+ Sysco Corporation+ Food Products - 3.5% General Mills, Inc.+ Kellogg Company+ McCormick & Company, Inc. - Non-Voting Shares+ Household Products - 1.1% Procter & Gamble Company (The)+ Tobacco - 1.1% Reynolds American, Inc. Energy - 2.3% Oil, Gas & Consumable Fuels - 2.3% Chevron Corporation+ ConocoPhillips+ Financials - 5.7% Capital Markets - 1.1% Eaton Vance Corporation+ Commercial Banks - 2.3% Bank of Montreal STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 45.5% (Continued) Shares Value Financials - 5.7% (Continued) Commercial Banks - 2.3% (Continued) Commerce Bancshares, Inc.+ $ Insurance - 2.3% Aflac, Inc. + Brown & Brown, Inc.+ Health Care - 3.4% Health Care Equipment & Supplies - 1.2% Baxter International, Inc.+ Pharmaceuticals - 2.2% Abbott Laboratories+ Johnson & Johnson+ Industrials - 7.9% Aerospace & Defense - 3.4% Lockheed Martin Corporation+ Raytheon Company United Technologies Corporation+ Electrical Equipment - 1.1% Emerson Electric Company+ Machinery - 1.1% Illinois Tool Works, Inc.+ Road & Rail - 1.2% Norfolk Southern Corporation+ Trading Companies & Distributors - 1.1% Grainger (W.W.), Inc.+ Information Technology - 3.4% Communications Equipment - 1.2% Harris Corporation+ IT Services - 1.1% Automatic Data Processing, Inc. STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 45.5% (Continued) Shares Value Information Technology - 3.4% (Continued) Software - 1.1% Microsoft Corporation+ $ Materials - 3.5% Chemicals - 2.3% Ecolab, Inc.+ Sigma-Aldrich Corporation+ Containers & Packaging - 1.2% AptarGroup, Inc.+ Telecommunication Services - 1.1% Diversified Telecommunication Services - 1.1% AT&T, Inc.+ Utilities - 5.7% Electric Utilities - 3.4% Entergy Corporation+ Northeast Utilities+ Southern Company (The)+ Gas Utilities - 1.2% National Fuel Gas Company+ Multi-Utilities - 1.1% Dominion Resources, Inc. Total Common Stocks(Cost$34,295,124) $ EXCHANGE-TRADED FUNDS - 49.3% Shares Value iShares Barclays 1-3 Year Credit Bond Fund $ iShares Barclays MBS Bond Fund iShares Floating Rate Note Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares Intermediate Credit Bond Fund PIMCO 0-5 Year High Yield Corporate Bond Index Fund PowerShares Senior Loan Portfolio ProShares Short VIX Short-Term Futures ETF (a) Total Exchange-Traded Funds(Cost$39,734,145) $ STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) PURCHASED OPTION CONTRACTS - 4.6% Expiration Date Strike Price Contracts Value Call Option Contracts - 3.4% S&P 500 Index 03/01/2013 $ 25 $ S&P 500 Index 03/01/2013 55 S&P 500 Index 03/08/2013 25 S&P 500 Index 03/08/2013 30 S&P 500 Index 03/16/2013 30 S&P 500 Index 03/16/2013 50 S&P 500 Index 03/16/2013 30 S&P 500 Index 03/22/2013 30 S&P 500 Index 03/22/2013 70 S&P 500 Index 03/28/2013 25 S&P 500 Index 04/20/2013 30 S&P 500 Index 04/20/2013 55 Put Option Contracts - 1.2% S&P 500 Index 03/08/2013 30 S&P 500 Index 03/16/2013 30 S&P 500 Index 03/22/2013 70 S&P 500 Index 03/28/2013 25 S&P 500 Index 04/20/2013 55 S&P 500 Index 06/22/2013 S&P 500 Index 06/22/2013 S&P 500 Index 12/21/2013 50 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 12/21/2013 SPDR S&P 500 Index 03/22/2014 Total Purchased Option Contracts (Cost $7,170,376) $ STADION TRILOGY FUNDTM SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 2.3% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01% (b) (Cost $1,835,942) $ Total Investments at Value - 101.7% (Cost $83,035,587) $ Written Options -(2.7%) ) Other Assets in Excess of Liabilities-1.0% Net Assets - 100.0% $ + All or a portion of the security is held as collateral for written options. (a) Non-income producing security. (b) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to Schedules of Investments. STADION TRILOGY FUNDTM SCHEDULE OF OPEN WRITTEN OPTION CONTRACTS February 28, 2013 (Unaudited) WRITTEN OPTION CONTRACTS Expiration Date Strike Price Contracts Value of Options Premiums Received Call Option Contracts S&P 500 Index 03/01/2013 $ 25 $ $ S&P 500 Index 03/08/2013 30 S&P 500 Index 03/08/2013 25 S&P 500 Index 03/16/2013 50 S&P 500 Index 03/16/2013 20 S&P 500 Index 03/16/2013 30 S&P 500 Index 03/16/2013 10 S&P 500 Index 03/22/2013 70 S&P 500 Index 03/28/2013 25 S&P 500 Index 04/20/2013 55 S&P 500 Index 12/21/2013 70 S&P 500 Index 12/21/2013 S&P 500 Index 06/21/2014 20 Put Option Contracts S&P 500 Index 03/08/2013 30 S&P 500 Index 03/16/2013 30 S&P 500 Index 03/22/2013 70 S&P 500 Index 03/28/2013 25 S&P 500 Index 04/20/2013 55 S&P 500 Index 06/22/2013 S&P 500 Index 06/22/2013 S&P 500 Index 12/21/2013 50 Total Written Option Contracts $ $ See accompanying notes to Schedules of Investments. STADION TACTICAL INCOME FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) EXCHANGE-TRADED FUNDS — 105.9% Shares Value iShares Barclays CMBS Bond Fund $ iShares Barclays Intermediate Credit Bond Fund SPDR® Barclays High Yield Bond ETF SPDR® Barclays Intermediate Term Corporate Bond ETF Vanguard Total Bond Market Index ETF Total Exchange-Traded Funds (Cost $103,915) $ MONEY MARKET FUNDS — 1.7% Shares Value Fidelity Institutional Money Market Government Portfolio- Class I, 0.01% (a) (Cost $1,704) $ Total Investments at Value — 107.6% (Cost $105,619) $ Liabilities in Excess of Other Assets — (7.6%) ) Net Assets — 100.0% $ (a) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to Schedules of Investments. STADION INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS February 28, 2013 (Unaudited) 1.Securities Valuation The investments in securities of Stadion Managed Portfolio, Stadion Core Advantage Portfolio, Stadion Olympus FundTM, Stadion Trilogy FundTM and Stadion Tactical Income Fund (the “Funds”) are carried at market value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of the time regular trading closes on the New York Stock Exchange (normally, 4:00 p.m. Eastern Time).Securities traded in the NASDAQ market are valued at the NASDAQ Official Closing Price.Other securities, including listed securities for which no sale was reported on that date, are valued at the most recent bid price. Options are valued at the mean of the last quoted bid and ask prices at the time of valuation, as reported on the option’s primary exchange. If no bid quotation is readily available at the time of valuation, the option shall be valued at the mean of the last quoted ask price and $0.00. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) an event occurs after the close of the exchange on which the portfolio security is principally traded that is likely to have changed the value of the portfolio security prior to the Funds’ net asset value calculations; (iii) the exchange on which the portfolio security is principally traded closes early; or (iv) trading of the portfolio security is halted during the day and does not resume prior to the Funds’ net asset value calculations.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Funds’ normal pricing procedures.Open-end investment companies, including money market funds, are valued at the net asset value reported by such registered open-end investment companies.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. STADION INVESTMENT TRUST NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Funds’ investments as of February 28, 2013 by security type: Stadion Managed Portfolio: Level 1 Level 2 Level 3 Total Investments in Securities: Exchange-Traded Funds $ $
